Dehisoh, J.
This is a suit upon a joint and several note, signed by GT. W. Chappell, E. 8. Buck and Thomas W. Chappell, payable to G\ W. Brooks, administrator of Milton Brooks, deceased, for the sum of three hundred and sixty-eight dollars. The petition sets forth “that E. S. Buck, one of the signers of the note, had departed this life, previous to the commencement of this suit, and that James Whitworth and T. B. Woods were the admintrators upon his estate.” Service was had upon the administrators of Buck’s estate and upon Thomas- W. Chappell. The suit was dismissed as to* Gr. W. Chappell, not served, and judgment was rendered against Thomas W. Chappell, and against the admin-, istrators of Buck’s estate, to be paid in due course of administration.
The appellant claims that there was error in the judgment, in this, ithat the claim does not appear to have been presented to the administrators for acceptance and rejected by them. Thomas W, Chappell is the only appellant complaining of the judgment ; the administrators of Buck’s estate do not appeal or ask the reversal of -the'judgment. As to the appellant,, there seems-to be no error *277in the record, and he cannot complain of any error in the record committed against his co-defendants. Therefore it is the opinion of this court, that the judgment should be affirmed as to the appellant.
The judgment is therefore affirmed as to Thomas W. Chappell.
Affirmed.